United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-2893
                     ___________________________

                              Randy L. Tieszen

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

  Judge John Bastian; John Hunter; Don Friedel; Tanya Gunhammer; Ida Mae
                 Friedel; Jim Sewart; Curt Nuly; Fred Baxter

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                for the District of South Dakota - Rapid City
                                ____________

                        Submitted: October 16, 2013
                          Filed: October 23, 2013
                               [Unpublished]
                              ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Randy Tieszen appeals the district court’s1 dismissal of his complaint for
failure to state a claim. After careful de novo review, see Moore v. Sims, 200 F.3d
1170, 1171 (8th Cir. 2000) (per curiam), we conclude that dismissal was proper.

       Tieszen claimed that state criminal proceedings against him in 2001 were the
result of a conspiracy to remove him from his property by means of false arrest and
false imprisonment. He conceded that he had known the underlying facts since 2001.
He did not commence this action until 2011, however, and he offered nothing to
support tolling of the limitation period for bringing suit. Thus, Tieszen’s claims--
whether brought under 42 U.S.C. § 1983 or state tort law--are time-barred. See S.D.
Codified Laws § 15-2-15.2 (action brought under federal civil-rights statute must
commence within 3 years after alleged constitutional deprivation occurred), § 15-2-14
(3-year limitation period for personal-injury action), § 15-2-15 (2-year limitation
period for specified tort actions); Walker v. Barrett, 650 F.3d 1198, 1205 (8th Cir.
2011) (§ 1983 claims accruing in particular state are governed by that state’s statute
of limitations for personal-injury claims).

       Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B.
                       ______________________________




       1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.

                                         -2-